 


110 HRES 1059 EH: Congratulating the Adrian College Bulldogs men’s hockey team for winning the Midwest Collegiate Hockey Association regular season title and postseason tournament and for having the best first year win-loss record in Division III history.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1059 
In the House of Representatives, U. S.,

September 26, 2008
 
RESOLUTION 
Congratulating the Adrian College Bulldogs men’s hockey team for winning the Midwest Collegiate Hockey Association regular season title and postseason tournament and for having the best first year win-loss record in Division III history. 
 
 
Whereas the Adrian College Bulldogs men’s hockey team completed its first season in 2007–2008 with the best first year win-loss record in National Collegiate Athletic Association (NCAA) Division III history; 
Whereas the Bulldogs finished the season with a 26–3 record; 
Whereas the Bulldogs won their final 20 games; 
Whereas the Bulldogs won the Midwest Collegiate Hockey Association (MCHA) postseason tournament and the Harris Cup; 
Whereas the Bulldogs averaged almost 8 goals a game; 
Whereas the Bulldogs’ excellent first year record earned the team a national ranking and consideration for the National Collegiate Athletic Association tournament;
Whereas there are 420 NCAA Division III schools across the country, making it the NCAA’s largest division;
Whereas head coach Ron Fogarty guided the Bulldogs to the best first year win-loss record in NCAA Division III history;
Whereas team captain Adam Krug, a junior, was named MCHA Player of the Year, MCHA All-Conference, and MCHA All-Academic;
Whereas freshmen Eric Miller, Shawn Skelly, Chris Sansik, Quinn Waller, and Brad Fogal were named MCHA All-Conference; and
Whereas sophomore Rob Hodnicki received MCHA All-Academic honors: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates and commends the Adrian College Bulldogs men’s hockey team for winning the Midwest Collegiate Hockey Association regular season title and postseason tournament and for having the best first year win-loss record in National Collegiate Athletic Association Division III history; 
(2)recognizes the significant achievements of the players, coaches, students, alumni, and support staff whose dedication and hard work helped the Bulldogs achieve remarkable successes during its first season; and 
(3)respectfully requests the Clerk of the House of Representatives to transmit enrolled copies of this resolution to the following individuals for display: 
(A)Dr. Jeffrey Docking, Adrian College President.  
(B)Rev. Christopher Momany, Adrian College Chaplain and Director of Church Relations.  
(C)Mr. Mike Duffy, Adrian College Athletic Director. 
 
Lorraine C. Miller,Clerk.
